DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
In view of the terminal disclaimer filed March 5, 2021, the rejection of claims 1 -17 provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/558,319 (US 2020/0002504 A1), has been withdrawn.

EXAMINER’S AMENDMENT
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Specification (page 6, 0019, line 1), replace “Fig. 1” with “The figure”.
6.	Specification (page 74, 0209, line 1), replace “Fig. 1” with “the figure”.
7.	Specification (page 76, 0216, line 1), replace “Fig. 1” with “the figure”.
8.	Drawing filed August 28, 2019, replace “Fig. 1” with “FIGURE”.


Allowances
9.	Claims 1-17 have been allowed. 

As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Tokiyoshi et al. (JP2014-240371 A) and Arayama et al. (WO 2016/035695 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although Tokiyoshi et al. disclose the compound in the resin compositions as claimed, there is inadequate teaching in Tokiyoshi et al. to teach a resin mixture comprising the compounds being claimed. This is because Tokiyoshi et al. only disclose the use of resin as a protective layer, not as a resin composition comprising the chemical being claimed. Although Arayama et al. teach a compound including a pyrrolyopyrrole structure, however, Arayama et al. fail to teach the linking group (X1) in formula (2) of claim 1 being claimed.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell l can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
March 8, 2021